Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24, 26-29 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, amendments to the claim(s) substantially change the scope of the claimed subject matter, and necessitate new grounds of rejection with new prior art citations.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim 19-24, 26-29 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 4, 5, 12, 13, 14, 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2008/0101654) in view of Yim et al. (US 2011/0164555) in view of Cui et al. (US 2018/0331956).
For claim 1, Sano teaches: A battery management system for hybrid communication between battery sensor nodes, the battery management system comprising:
a plurality of battery sensor nodes, each battery sensor node of the plurality of battery sensor nodes configured to receive data from one or more battery sensors coupled to one or more batteries (see at least 0058 and 0069, a plurality of battery sensors may be implemented in respective terminal devices (nodes) to sense battery power data, thus being connected to batteries); and
a master battery sensor node configured to receive periodic data transmissions from each battery sensor node of the plurality of battery sensor nodes (see at least 0058 and fig. 1, a server (master) node may receive state data generated by the sensors from each terminal node e.g. including battery state data; data may be reported at a constant time interval (periodic)).
Sano does not explicitly teach: receive periodic data transmissions…via a primary transmission medium and a secondary transmission medium during a same update cycle, wherein the secondary transmission medium is different from the primary transmission medium.  Yim from an analogous art teaches nodes may send data to a master both through a direct connection and via a second node (see at least 0037, 0040-0041 and fig. 4, slave nodes may be partitioned into subsets for transmissions to a master node e.g. based on distance to the master.  A given subset i node may transmit a packet both directly to the master and to a subset j node; the subset j node may then transmit the received packet to the master) and the master receiving data from both nodes connections in a given cycle (see at least 0039, during a first period subset i slaves may transmit followed by subset j slaves, thus data is sent in both direct and indirect paths in the same cycle).  In addition Cui from an analogous art teaches wherein a device may utilize dual-mode transmission technologies to communicate based on distance (see at least 0019 and fig. 4, a device 22 may communicate with a controller over either a first WAN technology or a second short-range peer-to-peer technology e.g. Bluetooth; 0033, the device may determine to communicate using the short-range technology when located within a certain proximity of the controller, thus a given device may use different communication mediums based on location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim and Cui to the system of Sano, so a first sensor node may send its data directly to the server/master and also indirectly via a second sensor node acting as a relay, with all nodes transmitting within a same period/cycle (as suggested by Yim), and for the nodes to support multiple transmission technologies based on communication distance, such that the first node may transmit data to the master via long-range WAN while the second node e.g. closer to master transmits via short-range technology e.g. Bluetooth, as suggested by Cui.  The motivation would have (Yim 0040-0043) and adapting nodes to use efficient short-range communication technology when possible (Cui 0033-0035).
For claim 2, Sano, Yim, Cui teach claim 1, Cui further teaches: wherein the primary transmission medium is a wireless transmission medium (see at least 0019 and fig. 4, a device 22 may communicate with a controller wirelessly over a first WAN technology).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cui to the system of claim 1, so a first/primary transmission medium is wireless, as suggested by Cui.  The motivation would have been to enhance network communications by implementing a well known wireless WAN as a transmission technology.
For claim 4, Sano, Yim, Cui teach claim 2, Yim further teaches: wherein each battery sensor node of the plurality of battery sensor nodes is coupled together in a star configuration network topology to the master battery sensor node for the secondary transmission medium (see at least Abstract and fig. 1, 4, nodes may be connected to a master in a star network topology).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim to the system of claim 2, so the sensor nodes may communicate with the master over the transmission mediums e.g. second transmission medium over a star network, as suggested by Yim.  The motivation would have been to enhance network communications by implementing a well known network topology for multiple nodes to send data to a central master.
For claim 5, Sano, Yim, Cui teach claim 1, Cui further teaches: wherein the secondary transmission medium is near-field communications (see at least 0033, a device 22 may communicate with a controller over a second near-field technology e.g. Bluetooth).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cui to the system of claim 1, so a second transmission medium is near-field e.g. Bluetooth, as 
For claim 12, Sano teaches: A battery management system for hybrid communication between battery sensor nodes, the battery management system comprising:
a plurality of battery sensor nodes, each battery sensor node of the plurality of battery sensor nodes configured to receive data from one or more battery sensors coupled to one or more batteries (see at least 0058 and 0069, a plurality of battery sensors may be implemented in respective terminal devices (nodes) to sense battery power data, thus being connected to batteries); and
a master battery sensor node configured to receive periodic data transmissions from each battery sensor of the plurality of battery sensor nodes (see at least 0058 and fig. 1, a server (master) node may receive state data generated by the sensors from each terminal node e.g. including battery state data; data may be reported at a constant time interval (periodic)).
Sano does not explicitly teach: receive periodic data transmissions…via a primary transmission medium and a secondary transmission medium during a same update cycle, wherein the secondary transmission medium is different from the primary transmission medium; wherein each battery sensor node of the plurality of battery sensor nodes is configured to transmit data to a buddy battery sensor node in addition to sending data to the master battery sensor node.  Yim from an analogous art teaches nodes may send data to a master both through a direct connection and via a second node (see at least 0037, 0040-0041 and fig. 4, slave nodes may be partitioned into subsets for transmissions to a master node e.g. based on distance to the master.  A given subset i node may transmit a packet both directly to the master and to a subset j node; the subset j node may then transmit the received packet to the master) and the master receiving data from both nodes connections in a given cycle (see at least 0039, during a first period subset i slaves may transmit followed by subset j slaves, thus data is sent in both direct and indirect paths in the same cycle).  In addition Cui from an analogous art teaches wherein a (see at least 0019 and fig. 4, a device 22 may communicate with a controller over either a first WAN technology or a second short-range peer-to-peer technology e.g. Bluetooth; 0033, the device may determine to communicate using the short-range technology when located within a certain proximity of the controller, thus a given device may use different communication mediums based on location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim and Cui to the system of Sano, so a first sensor node may send its data directly to the server/master and also indirectly via a second (buddy) sensor node acting as a relay, with all nodes transmitting within a same period/cycle (as suggested by Yim), and for the nodes to support multiple transmission technologies based on communication distance, such that the first node may transmit data to the master via long-range WAN while the second node e.g. closer to master transmits via short-range technology e.g. Bluetooth, as suggested by Cui.  The motivation would have been to enhance network communications by using nodes as relays for other nodes to improve transmission success (Yim 0040-0043) and adapting nodes to use efficient short-range communication technology when possible (Cui 0033-0035).
For claim 13, Sano, Yim, Cui teach claim 12, Yim further teaches: wherein the buddy battery sensor node is another battery sensor node of the plurality of battery sensor nodes (see at least 0037, 0040-0041 and fig. 4, slave nodes may be partitioned into subsets for transmissions to a master node, thus a relay subset j node may comprise same functionality as subset i nodes).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim to the system of claim 12, so buddy nodes comprise sensor nodes with the same functionality, as suggested by Yim.  The motivation would have been to enhance network communications by using nodes as relays for other nodes to improve transmission success (Yim 0040-0043).
(see at least 0037, 0040-0041 and fig. 4, when subset j nodes transmit to the master they may indicate a packet was received from a subset i node; 0036, subset j nodes may also send their data during their transmit timing within a data collection cycle i.e. from all nodes in subsets i and j).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim to the system of claim 13, so buddy nodes may transmit their own sensor data along with relaying the first sensor node data to the server in a collection cycle, as suggested by Yim.  The motivation would have been to enhance network communications by using nodes as relays for other nodes to improve transmission success alongside sending their own data (Yim 0040-0043).
For claim 15, Sano teaches: A battery management system for hybrid wireless communication between battery sensor nodes, the battery management system comprising:
a plurality of battery sensor nodes, each battery sensor node of the plurality of battery sensor nodes configured to receive data from one or more battery sensors coupled to one or more batteries (see at least 0058 and 0069, a plurality of battery sensors may be implemented in respective terminal devices (nodes) to sense battery power data, thus being connected to batteries);
a master battery sensor node configured to receive periodic data transmissions from each battery sensor node of the plurality of battery sensor nodes (see at least 0058 and fig. 1, a server (master) node may receive state data generated by the sensors from each terminal node e.g. including battery state data; data may be reported at a constant time interval (periodic)).
Sano does not explicitly teach: a plurality of deputy battery sensor nodes, where each deputy battery sensor node of the plurality of deputy battery sensor nodes is coupled to each battery sensor node of the plurality of battery sensor nodes, or: receive periodic data transmissions…and from each deputy battery sensor node of the plurality of deputy battery sensor nodes via a primary transmission medium and a secondary transmission medium during a same update cycle, wherein the secondary transmission medium is different than the primary transmission medium.  Yim from an analogous art teaches nodes may send data to a master both through a direct connection and via a second node (see at least 0037, 0040-0041 and fig. 4, slave nodes may be partitioned into subsets for transmissions to a master node e.g. based on distance to the master.  A given subset i node may transmit a packet both directly to the master and to a subset j node; the subset j node may then transmit the received packet to the master) and the master receiving data from both nodes connections in a given cycle (see at least 0039, during a first period subset i slaves may transmit followed by subset j slaves, thus data is sent in both direct and indirect paths in the same cycle).  In addition Cui from an analogous art teaches wherein a device may utilize dual-mode transmission technologies to communicate based on distance (see at least 0019 and fig. 4, a device 22 may communicate with a controller over either a first WAN technology or a second short-range peer-to-peer technology e.g. Bluetooth; 0033, the device may determine to communicate using the short-range technology when located within a certain proximity of the controller, thus a given device may use different communication mediums based on location).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim and Cui to the system of Sano, so a first sensor node may send its data directly to the server/master and also indirectly via a second (deputy) sensor node acting as a relay, with all nodes transmitting within a same period/cycle (as suggested by Yim), and for the nodes to support multiple transmission technologies based on communication distance, such that the first node may transmit data to the master via long-range WAN while the second node e.g. closer to master transmits via short-range technology e.g. Bluetooth, as suggested by Cui.  The motivation would have been to enhance network communications by using nodes as relays for other nodes to improve (Yim 0040-0043) and adapting nodes to use efficient short-range communication technology when possible (Cui 0033-0035).
For claim 18, Sano, Yim, Cui teach claim 15, Yim further teaches: wherein each sensor node of the plurality of sensor nodes is configured to transmit data to the master node at a first time and to transmit data to the deputy node at a second time, the first and second time being separate by a time less than a data collection cycle duration (see at least 0037, 0040-0041 and fig. 4, subset i nodes may transmit a packet to the master and to subset j nodes in Ttx(0) seconds, thus sending packets to both destinations within a timing in a data collection cycle i.e. master receiving data from all nodes in subsets i and j).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yim to the system of claim 15, so the sensor node transmits its data both directly to the master and to a relaying node within a time in a collection cycle of the master collecting data from all sensors, as suggested by Yim.  The motivation would have been to enhance network communications by using nodes as relays for other nodes to improve transmission success alongside sending their own data (Yim 0040-0043).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2008/0101654) in view of Yim et al. (US 2011/0164555) in view of Cui et al. (US 2018/0331956) in view of Le et al. (US 2008/0258903).
For claim 3, Sano, Yim, Cui teach claim 1, but not explicitly: wherein the secondary transmission medium is powerline communications (PLC).  Le from an analogous art teaches wherein sensors may use powerline to communicate sensor data (see at least 0015, sensor node data may be sent to a master via powerline).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Le to the system of claim 1, so a secondary transmission medium comprises a powerline network, as suggested by Le.  The motivation would have .

Claim 6, 7, 8, 9 rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2008/0101654) in view of Yim et al. (US 2011/0164555) in view of Cui et al. (US 2018/0331956) in view of Schneider et al. (US 2018/0077763).
For claim 6, Sano, Yim, Cui teach claim 1, Sano further teaches: wherein each battery sensor node of the plurality of sensor nodes comprises: …a first transceiver coupled to the processor configured to transmit and receive information via the primary transmission medium (see at least 0093 and fig. 6, terminals may include communication unit functionality) but not explicitly: wherein each sensor node of the plurality of sensor nodes comprises: an analog front-end configured to receive an analog input from a battery sensor; a processor coupled to the analog front end, the processor configured to process information received from the analog front-end.  Schneider from an analogous art teaches wherein a sensor may comprise analog input processing functionality (see at least 0066, a processor may process analog input signals from sensors to render digital data for output to a transmitter).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Schneider to the system of claim 1, so the sensor nodes comprise functionality to receive and process analog sensor input for transmission, as suggested by Schneider.  The motivation would have been to enhance sensor communications by implementing analog sensor input processing for data to be transmitted (Schneider 0066).
For claim 7, Sano, Yim, Cui, Schneider teach claim 6, Schneider further teaches: wherein the processor is configured to encode data prior to being sent to the first transceiver and a second transceiver (see at least 0066, sensor data may be encoded before being supplied to the transmitter).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the (Schneider 0066).
For claim 8, Sano, Yim, Cui, Schneider teach claim 6, Cui further teaches: wherein the first transceiver is configured to transmit via both a first subnet and a second subnet (see at least 0019 and fig. 4, a device 22 may communicate with a controller over either a first WAN technology or a second short-range peer-to-peer technology e.g. Bluetooth, thus may transmit over multiple, different sub-networks of the communication system).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cui to the system of claim 6, so the sensor node transmitter comprises functionality to communicate over first and second networks in different technologies, as suggested by Cui.  The motivation would have been to enhance network communications by adapting nodes to use different transmission networks when appropriate (Cui 0033-0035).
For claim 9, Sano, Yim, Cui, Schneider teach claim 6, Cui further teaches: further comprising a second transceiver coupled to the processor configured to transmit and receive information via the secondary transmission medium (see at least 0019 and 0048, a multiple transceiver functionality may be implemented for each supported transmission technology).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cui to the system of claim 6, so the sensor node transmitter comprises a transceiver to communicate over the second network, as suggested by Cui.  The motivation would have been to enhance network communications by adapting nodes to use different transmission networks when appropriate (Cui 0033-0035).

Claim 10, 11 rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2008/0101654) in view of Yim et al. (US 2011/0164555) in view of Cui et al. (US 2018/0331956) in view of Schneider et al. (US 2018/0077763) in view of Chen et al. (US Patent 6,728,323).
For claim 10, Sano, Yim, Cui, Schneider teach claim 6, but not explicitly: wherein the processor and the first transceiver are embodied in a single application specific integrated circuit (ASIC).  Chen from an analogous art teaches wherein processor and transceiver may be implemented on an ASIC (see at least col. 6 line 8-12, transceiver and processor functions may be integrated into a single ASIC).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Chen to the system of claim 6, so the processor and transceiver are implemented on an ASIC, as suggested by Chen.  The motivation would have been to enhance device functionality by using an integrated ASIC microprocessor to perform communications (Chen col. 6 line 8-12).
For claim 11, Sano, Yim, Cui, Schneider teach claim 9, but not explicitly: wherein the processor, the first transceiver, and the second transceiver are embodied in a single application specific integrated circuit (ASIC).  Chen from an analogous art teaches wherein processor and transceiver may be implemented on an ASIC (see at least col. 6 line 8-12, transceiver and processor functions may be integrated into a single ASIC).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Chen to the system of claim 9, so the processor and transceivers are implemented on an ASIC, as suggested by Chen.  The motivation would have been to enhance device functionality by using an integrated ASIC microprocessor to perform communications (Chen col. 6 line 8-12).

Claim 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2008/0101654) in view of Yim et al. (US 2011/0164555) in view of Cui et al. (US 2018/0331956) in view of Virhia et al. (US 2016/0142891).
For claim 16, Sano, Yim, Cui, Schneider teach claim 15, but not explicitly: wherein the deputy node is configured to receive data wirelessly via a same subnet as the master node.  Virhia from an analogous art teaches wherein sensors may relay data between each other via Bluetooth (see at least 0138 and fig. 15, sensors may relay information to other sensors using short-range connectivity such as BLE to reach a controller device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Virhia to the system of claim 15, so the sensor node may communicate data with the relay/deputy node using a same technology network used by the deputy to connect to the master e.g. Bluetooth, as suggested by Virhia.  The motivation would have been to enhance network connectivity by allowing sensors to efficiently relay data in a network up to the controller/master (Virhia 0138, fig. 15).
For claim 17, Sano, Yim, Cui, Schneider teach claim 15, Cui further teaches: wherein each sensor node is configured to transmit data to the master node via a first subnet (see at least 0019 and fig. 4, a device 22 may communicate with a controller over a first WAN technology) but not explicitly: wherein each sensor node is configured…to transmit data to the deputy node via a second subnet.  Virhia from an analogous art teaches wherein sensors may relay data between each other via Bluetooth (see at least 0138 and fig. 15, sensors may relay information to other sensors using short-range connectivity such as BLE to reach a controller device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cui and Virhia to the system of claim 15, so the sensor node may communicate data directly to the master using a first network e.g. WAN (as suggested by Cui) and to send data to the relay/deputy node using a second technology network e.g. short range Bluetooth, as suggested by Virhia.  The motivation would have (Cui 0019) and an efficient network technology for relaying data (Virhia 0138, fig. 15).
Allowable Subject Matter
Claim(s) 19-24, 26-29 are allowed.
For claim 19, the prior art fails to teach/suggest: receiving, by a master battery sensor node, first data from a particular battery sensor node of one or more battery sensor nodes via a primary transmission medium;
receiving, by the master battery sensor node, second data from the particular battery sensor node of the one or more battery sensor nodes via a secondary transmission medium different from the primary transmission medium;
reconciling, by the master battery sensor node, the first data from the primary transmission medium and the second data from the secondary transmission medium; and
wherein the master battery sensor node is configured to receive data from the particular battery sensor node via the primary transmission medium and the secondary transmission medium during a same update cycle.

For claim 26, the prior art fails to teach/suggest: receiving, by a master battery sensor node, first data from one of one or more battery sensor nodes via a primary wireless transmission medium;
receiving, by the master battery sensor node via a secondary wireless transmission medium different from the primary wireless transmission medium, second data from a deputy battery sensor node coupled to the one of the one or more battery sensor nodes, wherein the second data is received during a same update cycle as receiving data via the primary wireless transmission medium; and
reconciling, by the master battery sensor node, the first data from the primary wireless transmission medium and the second data from the deputy battery sensor node.
The remaining claim(s) are allowed due to their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miao (US Patent 7,269,403) discloses a dual-mode wireless and wired power line communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467